DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “speed change mechanism configured to cause rotation of the ball screw in forward and backward directions” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discuses that this mechanism is present, but doesn’t include any structure for it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the foreign translation of Kim et al. (KR 10-2008-0075465), provided by Applicant in the IDS, hereinafter known as Kim in view of Kuiken et al. (US 20160158029 A1) hereinafter known as Kuiken.
Regarding claim 1 Kim discloses a joint (page 1 paragraph 1 “active ankle foot orthosis”) comprising a drive section (Figure 4 item 320/340  a series elastic mechanism (Figure 4 items 345/365/350/355 together), and a crank mechanism (Figure 4 item 360), wherein:
the series elastic mechanism comprises a driven member (Figure 4 item 345), an elastic member (Figure 4 items 365), and a linear motion member (Figure 4 items 350/355);
the drive section is configured to move the driven member (This is stated as a “functional limitation” of the “drive section”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Kim discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see the bottom of page 6 “The driving unit 300 includes a series elastic actuator 310 and drives the continuous elastic actuator 310 according to a control signal of the motor of the motor control unit 240 to adjust the ankle angle of the legless orthosis.”; see also the bottom of page 7 “The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut 
the elastic member is arranged between the driven member and the linear motion member (Figure 4 shows elastic member (365) located between the driven member (345) and the linear motion member (350/355));
the linear motion member is configured to elastically move in at least one direction in accordance with movement of the driven member by way of the elastic member (This is likewise stated as a “functional limitation” of the linear motion member (see explanation above), which the linear motion member (350/355) is understood capable of performing. See, for example Figure 4 along with the bottom of page 7 “The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut metal plate 345 that are in contact with the guide rail 330, Is smoothly converted into linear motion by the ball screw (340) and the ball nut (360).”); and 
the crank mechanism is configured to convert linear motion of the linear motion member to rotational motion (this is stated as a “functional limitation” of the crank mechanism (see the explanation in the rejection above) which Kim’s structure is understood capable of performing. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut 
but is silent with regards to the joint being for the knee.
However, regarding claim 1 Kuiken teaches wherein motor powered joints can be applied within a knee joint (Figures 3-7 item 30). Kim and Kuiken are involved in the same field of endeavor, namely lower limb joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of Kim so that it is a knee joint, such as is disclosed by Kuiken, since knee joints are a well-known joint which a patient might have need in assisting with an augmentation prosthetic/orthotic device. Technologies useful in helping one joint involved in walking are very similar, and understandably applicable in similar ways to another joint involved in walking. 
Regarding claim 2 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the crank mechanism is configured to cause rotational movement of the upper section in forward and backward directions (this is stated as a “functional limitation” of the crank mechanism of Kim (see the explanation in the rejection above) which Kim’s structure is understood capable of performing. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of 
and wherein Kuiken further teaches the knee joint further comprises an upper connection section for connecting a socket and the knee joint (This is stated as an “intended use” of the upper connection section. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The Examiner understands Figure 14c item 4110 as being capable of that recited intended use).
Regarding claim 3 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);
wherein the linear motion member is capable of the movement in at least one direction with respect to the frame (see the explanation in the rejection to claim 1 above).
Regarding claim 4 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);

Regarding claim 6 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the linear motion member comprises a first contact section (Figure 4 item 350) and a second contact section that are arranged facing each other, either side of the driven member (Figure 4 item 355);
the elastic member comprises a first spring and a second spring (Figure 4 items 365 show four springs);
the first spring is arranged between the first contact section and the driven member (Figure 4); and 
the second spring is arranged between the second contact section and the driven member (Figure 4).
Regarding claim 8 the Kim Kuiken Combination teaches a prosthetic leg with the joint of claim 1 (see the rejection/explanation/obviousness statement in the rejection to claim 1 above).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kuiken as is applied above in view of Balboni et al. (US 20110098828 A1), hereinafter known as Balboni.
Regarding claim 5 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,

the motor is configured to cause rotation of the ball screw in forward and backward directions (Bottom of page 6 “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.”), and 
the driven member is configured to move linearly in response to rotation of the ball screw (This is stated as a “functional limitation” of the driven member, which the driven member of Kim is understood capable of meeting. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.” The Examiner points out the rotation of the ball screw is an inherent property of how a ball screw functions),
but is silent with regards to there being a speed change mechanism.
However, regarding claim 5 Balboni teaches a prosthetic joint which includes a speed change mechanism which transmits force from a motor ([0096]). Kim and Balboni are involved in the same field of endeavor, namely joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the join of the Kim Kuiken Combination by having a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kuiken as is applied above in view of Horst et al. (US 20150374573 A1) hereinafter known as Horst.
Regarding claim 7 the Kim Kuiken Combination teaches the joint of claim 1 substantially as is claimed,
but is silent with regards to a reduction ratio of the crank mechanism.
However, regarding claim 7 Horst teaches a knee joint which includes a reduction ratio which is configured to change in accordance with rotation angle for the rotational motion ([0111]). Kim and Horst are involved in the same field of endeavor, namely walking assistive lower leg joint devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the Kim Kuiken Combination to include a reduction ratio which depends on the angle of the joint such as is taught by Horst in order to allow the knee of the Combination function closely to a natural knee, providing more power and torque when required, and using less power/torque at parts of the gait cycle when it isn’t necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/29/21